


Exhibit 10.1
 


 
NEXSTAR BROADCASTING GROUP, INC.
 
2012 LONG-TERM EQUITY INCENTIVE PLAN
 
1.  
Purpose.

 
This plan shall be known as the Nexstar Broadcasting Group, Inc. 2012 Long-Term
Equity Incentive Plan (the “Plan”).  The purpose of the Plan shall be to promote
the long-term growth and profitability of Nexstar Broadcasting Group, Inc. (the
“Company”) and its Subsidiaries by (i) providing certain directors, employees
and consultants who perform services for, or to whom an offer of employment has
been extended by, the Company and its Subsidiaries with incentives to maximize
stockholder value and otherwise contribute to the long-term success of the
Company and (ii) enabling the Company to attract, retain and reward the best
available persons for positions of responsibility.  Grants of incentive stock
options or non-qualified stock options, stock appreciation rights (“SARs”),
either alone or in tandem with options, restricted stock, restricted stock
units, performance awards, or any combination of the foregoing may be made under
the Plan.
 
2.  
Definitions.

 
(a) “Board of Directors” and “Board” mean the board of directors of the Company.
 
(b) “Cause” means the occurrence of one or more of the following events:
 
(i) the conviction of a felony or a crime involving moral turpitude or the
commission of any act involving dishonesty, disloyalty or fraud with respect to
the Company or any of its subsidiaries or affiliates, in each instance which has
caused or is reasonably likely to cause material harm to the Company;
 
(ii) substantial repeated failure to perform duties properly assigned, as
determined by the Company;
 
(iii) gross negligence or willful misconduct with respect to the Company or any
of its subsidiaries or affiliates, in each instance which has caused or is
reasonably likely to cause material harm to the Company; or
 
(iv) any other material breach of a material provision of any written agreement
with the Company or any of its subsidiaries or affiliates which is not cured
within thirty (30) days after written notice thereof.
 
(c) “Change in Control” means the occurrence of one of the following events:
 
(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or
 
 
1

--------------------------------------------------------------------------------

 
      
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or
 
(iii) the stockholders of the Company approve a merger or consolidation of the
Company or a Subsidiary with any other corporation, other than a merger or
consolidation (A) which would result in all or a portion of the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company (or the entity surviving any merger with
the Company) or a direct or indirect parent corporation of the Company (or the
entity surviving any merger with the Company)) outstanding immediately after
such merger or consolidation or (B) by which the corporate existence of the
Company is not affected and following which the Company’s chief executive
officer and directors retain their positions with the Company (and constitute at
least a majority of the Board); or
 
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale to an Exempt
Person.
 
Notwithstanding the foregoing, a transaction or series of related transactions
shall not constitute a Change in Control hereunder unless it or they also
constitute a “change in control” within the meaning of Section 409A of the Code.
 
(d) “Code” means the Internal Revenue Code of 1986, as amended.
 
(e) “Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board, as further described in
Section 3.
 
(f) “Common Stock” means the Class A Common Stock, par value $0.01 per share, of
the Company, and any other shares into which such stock may be changed by reason
of a recapitalization, reorganization, merger, consolidation or any other change
in the corporate structure or capital stock of the Company.
 
(g) “Competition” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 
 
(h) “Disability” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company disability plan or
as otherwise determined by the Committee.  Notwithstanding the foregoing, a
Participant’s incapacity shall not constitute a Disability hereunder unless it
also constitutes a “disability” within the meaning of Section 409A of the Code.
 
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time and any successor thereto.
 
(j) “Exempt Person” means (i) ABRY Broadcast Partners II, L.P. or ABRY Broadcast
Partners III, L.P., (ii) any person, entity or group under the control of any
party included in clause (i), or (iii) any employee benefit plan of the Company
or a trustee or other administrator or fiduciary holding securities under an
employee benefit plan of the Company.
 
(k) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq National Market) (the “Market”) for the applicable
trading day or, if the Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the Common Stock determined in
good faith by the Board; provided, however, that when shares received upon
exercise of an option are immediately sold in the open market, the net sales
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.
 
(l) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.
 
(m) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.
 
(n) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.
 
(o) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.
 
(p) “Other Company Securities” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.
 
(q) “Outside Director” means a director of the Company who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(r) “Performance-Based Compensation” means any award that is intended to
constitute “performance based compensation” within the meaning of Section 162(m)
(4) (C) of the Code and the regulations promulgated thereunder.
 
(s) “Restricted Stock Unit” means an award granted pursuant to Section 8 that is
a unit of measurement equivalent to one Share but with none of the attendant
rights of a holder of a Share unless and until a Share is ultimately distributed
in payment of the obligation (other than the potential right to receive dividend
equivalent amounts in accordance with Section 8).
 
(t) “Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.
 
(u) “Shares” has the meaning set forth in Section 4.
 
(v) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.
 
3.  
Administration.

 
The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer the
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein.  Subject to the provisions of the Plan, the Committee shall
be authorized to (i) select persons to participate in the Plan, (ii) determine
the form and substance of grants made under the Plan to each participant, and
the conditions and restrictions, if any, subject to which such grants will be
made, (iii) certify that the conditions and restrictions applicable to any grant
have been met, (iv) modify the terms of grants made under the Plan, (v)
interpret the Plan and grants made thereunder, (vi) make any adjustments
necessary or desirable in connection with grants made under the Plan to eligible
participants located outside the United States and (vii) adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the Plan as it may deem appropriate.  To the extent necessary for
any award intended to qualify as Performance-Based Compensation to so qualify,
the Committee shall consist of at least two (2) Directors, each of whom shall be
an Outside Director.  Decisions of the Committee on all matters relating to the
Plan shall be in the Committee’s sole discretion and shall be conclusive and
binding on all parties.  The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal and state laws and rules and regulations promulgated
pursuant thereto.  No member of the Committee and no officer of the Company
shall be liable for any action taken or omitted to be taken by such member, by
any other member of the Committee or by any officer of the Company in connection
with the performance of duties under the Plan, except for such person’s own
willful misconduct or as expressly provided by statute.
 
 
4

--------------------------------------------------------------------------------

 
 
The expenses of the Plan shall be borne by the Company.  The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any award under the Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.
 
4.  
Shares Available for the Plan.

 
Subject to adjustments as provided in Section 15, a maximum number of 1,500,000
shares of Class A Common Stock of the Company (the “Shares”) may be issued
pursuant to the Plan.  Such Shares may be in whole or in part authorized and
unissued or held by the Company as treasury shares.  If any grant under the Plan
expires or terminates unexercised, becomes unexercisable or is forfeited as to
any Shares, or is tendered or withheld as to any shares in payment of the
exercise price of the grant or the taxes payable with respect to the exercise,
then such unpurchased, forfeited, tendered or withheld Shares shall thereafter
be available for further grants under the Plan unless, in the case of options
granted under the Plan, related SARs are exercised.
 
Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of any section of this Plan, the Committee may,
at any time or from time to time, and on such terms and conditions (that are
consistent with and not in contravention of the other provisions of this Plan)
as the Committee may, in its sole discretion, determine, enter into agreements
(or take other actions with respect to the options) for new options containing
terms (including exercise prices) more (or less) favorable than the outstanding
options.
 
5.  
Participation.

 
Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, or to whom an offer
of employment has been extended by, the Company and its Subsidiaries selected by
the Committee (including participants located outside the United
States).  Nothing in the Plan or in any grant thereunder shall confer any right
on a participant to continue in the employ or service as a director or officer
of, or in the performance of services for, the Company or shall interfere in any
way with the right of the Company to terminate the employment or performance of
services or to reduce the compensation or responsibilities of a participant at
any time.  By accepting any award under the Plan, each participant and each
person claiming under or through him or her shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, any action
taken under the Plan by the Company, the Board or the Committee.
 
Incentive Stock Options or Non-qualified Stock Options, SARs alone or in tandem
with options, restricted stock awards, performance awards, or any combination
thereof, may be granted to such persons and for such number of Shares as the
Committee shall determine (such individuals to whom grants are made being
sometimes herein called “optionees” or “grantees,” as the case may
be).  Determinations made by the Committee under the Plan need not be uniform
and may be made selectively among eligible individuals under the Plan, whether
or not such
 
 
5

--------------------------------------------------------------------------------

 

individuals are similarly situated.  A grant of any type made hereunder in any
one year to an eligible participant shall neither guarantee nor preclude a
further grant of that or any other type to such participant in that year or
subsequent years.
 
6.  
Incentive and Non-qualified Options and SARs.

 
The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in Section
424(f) of the Code or any successor thereto).  In any one calendar year, the
Committee shall not grant to any one participant options (whether characterized
as Non-qualified Stock Options or Incentive Stock Options) or SARs to purchase a
number of shares of Common Stock in excess of 30% of the total number of Shares
authorized under the Plan pursuant to Section 4.  The options granted shall take
such form as the Committee shall determine, subject to the following terms and
conditions.
 
It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such
intent.  If an Incentive Stock Option granted under the Plan does not qualify as
such for any reason, then to the extent of such non-qualification, the stock
option represented thereby shall be regarded as a Non-qualified Stock Option
duly granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.
 
(a) Price.  The price per Share deliverable upon the exercise of each option
(“exercise price”) shall be established by the Committee, and may not be less
than 100% of the Fair Market Value of a share of Common Stock as of the date of
grant of the option, and in the case of the grant of any Incentive Stock Option
to an employee who, at the time of the grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the exercise price may not be less than 110% of the Fair Market
Value of a share of Common Stock as of the date of grant of the option, in each
case unless otherwise permitted by Section 422 of the Code or any successor
thereto.
 
(b) Payment.  Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired.  An option shall not be considered
to be exercised until payment of the exercise price and all applicable taxes
required to be withheld in connection with such exercise.  Unless otherwise
determined by the Committee, payment shall be made (i) in cash (including check,
bank draft, money order or wire transfer of immediately available funds), (ii)
by delivery of outstanding shares of Common Stock with a Fair Market Value on
the date of exercise equal to the aggregate exercise price payable with respect
to the options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (iv) by authorizing the Company to
withhold from issuance a number of Shares issuable upon exercise of the options
which, when multiplied by the Fair Market Value of a share of Common Stock on
the date of exercise, is equal to the aggregate exercise price payable with
respect to the options so exercised or (v) by any combination of the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
 
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the
Company.  Delivery for this purpose may, at the election of the grantee, be made
either by (A) physical delivery of the certificate(s) for all such shares of
Common Stock tendered in payment of the price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (B) direction to
the grantee’s broker to transfer, by book entry, of such shares of Common Stock
from a brokerage account of the grantee to a brokerage account specified by the
Company.  When payment of the exercise price is made by delivery of Common
Stock, the difference, if any, between the aggregate exercise price payable with
respect to the option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash by the grantee.  No grantee may tender shares of Common Stock having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes).
 
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, (A) only a whole number of Share(s)
(and not fractional Shares) may be withheld in payment and (B) such grantee must
present evidence acceptable to the Company that he or she has owned a number of
shares of Common Stock at least equal to the number of Shares to be withheld in
payment of the exercise price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise.  When payment of the exercise price is made by
withholding of Shares, the difference, if any, between the aggregate exercise
price payable with respect to the option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash by the grantee.  No grantee may authorize the withholding of Shares
having a Fair Market Value exceeding the aggregate exercise price payable with
respect to the option being exercised (plus any applicable taxes).  Any withheld
Shares shall no longer be issuable under such option (except pursuant to any
Reload Option (as defined below) with respect to any such withheld Shares).
 
(c) Terms of Options.  The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code to be an Incentive
Stock Option, no Incentive Stock Option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to an employee who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable after the expiration of five years from the
date it is granted.  All rights to purchase Shares pursuant to an option shall,
unless sooner terminated, expire at the date designated in the option by the
Committee.  The Committee shall determine the date on which each option shall
become exercisable and may provide that an option shall become exercisable in
installments.  The Shares constituting each installment may be purchased in
whole or in part at any time after such installment becomes exercisable, subject
to such minimum
 
 
7

--------------------------------------------------------------------------------

 

exercise requirements as may be designated by the Committee.  Prior to the
exercise of an option and delivery of the Shares represented thereby, the
optionee shall have no rights as a stockholder with respect to any Shares
covered by such outstanding option (including any dividend or voting rights).
 
(d) Limitations on Grants.  If required by the Code to be an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the grant date) of
Shares for which an Incentive Stock Option is exercisable for the first time
during any calendar year under all equity incentive plans of the Company and its
Subsidiaries (as defined in Section 422 of the Code or any successor thereto)
may not exceed $100,000.
 
(e) Termination; Forfeiture.
 
(i) Death or Disability.  If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company and any Subsidiary
due to death or Disability, all of the participant’s options and SARs shall not
expire or terminate until the expiration date of the options or
SARs.  Notwithstanding the foregoing, (1) if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code; and
(2) if the Disability giving rise to the termination of the employment is in the
meaning of Section 22(e)(3) of the Code, or any successor thereto, Incentive
Stock Options not exercised by such participant within one year after the date
of termination of employment will cease to qualify as Incentive Stock Options
and will be treated as non-qualified Stock Options under the Plan if required to
be so treated under the Code.
 
(ii) Retirement.  If a participant ceases to be a director, officer or employee
of, or to perform other services for, the Company and any Subsidiary upon the
occurrence of his or her Retirement, (A) all of the participant’s options and
SARs that were exercisable on the date of Retirement shall remain exercisable
for, and shall otherwise terminate at the end of, a period of 90 days after the
date of Retirement, but in no event after the expiration date of the options or
SARs; provided that the participant does not engage in Competition during such
90-day period unless he or she receives written consent to do so from the Board
or the Committee, and (B) all of the participant’s options and SARs that were
not exercisable on the date of Retirement shall be forfeited immediately upon
such Retirement; provided, however, that such options and SARs may become fully
vested and exercisable in the discretion of the Committee.
 
(iii) Discharge for Cause.  If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company or a Subsidiary due
to Cause, or if a participant does not become a director, officer or employee
of, or does not begin performing other services for, the Company or a Subsidiary
for any reason, all of the participant’s options and SARs shall expire and be
forfeited immediately upon such cessation or non-commencement, whether or not
then exercisable.
 
 
8

--------------------------------------------------------------------------------

 
 
(iv) Other Termination.  Unless otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of 180
days after the date of such cessation, but in no event after the expiration date
of the options or SARs; provided that the participant does not engage in
Competition during such 180-day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant’s
options and SARs that were not exercisable on the date of such cessation shall
be forfeited immediately upon such cessation.
 
(f) Change in Control.  If there is a Change in Control of the Company and a
participant is terminated from being a director, officer or employee of, or from
performing other services for, the Company or a subsidiary within one year after
such Change in Control, all of the participant’s options and SARs shall become
fully vested and exercisable upon such termination and shall remain so for up to
one year after the date of termination, but in no event after the expiration
date of the options or SARs.  In addition, the Committee shall have the
authority to grant options and SARs that become fully vested and exercisable
automatically upon a Change in Control, whether or not the grantee is
subsequently terminated.
 
(g) Grant of Reload Options.  The Committee may provide (either at the time of
grant or exercise of an option), in its discretion, for the grant to a grantee,
who exercises all or any portion of an option (“Exercised Options”) and who pays
all or part of such exercise price with shares of Common Stock, of an additional
option (a “Reload Option”) for a number of shares of Common Stock equal to the
sum (the “Reload Number”) of the number of shares of Common Stock tendered or
withheld in payment of such exercise price for the Exercised Options plus, if so
provided by the Committee, the number of shares of Common Stock, if any,
tendered or withheld by the grantee or withheld by the Company in connection
with the exercise of the Exercised Options to satisfy any federal, state or
local tax withholding requirements.  Unless otherwise determined by the
Committee, the terms of each Reload Option, including the date of its expiration
and the terms and conditions of its exercisability and transferability, shall be
the same as the terms of the Exercised Option to which it relates, except that
(i) the grant date for each Reload Option shall be the date of exercise of the
Exercised Option to which it relates and (ii) the exercise price for each Reload
Option shall be determined as of the grant of the Reload Option pursuant to
Section 6(a).
 
7.  
Stock Appreciation Rights.

 
The Committee shall have the authority to grant SARs under this Plan, either
alone or to any optionee in tandem with options (either at the time of grant of
the related option or thereafter by amendment to an outstanding option).  SARs
shall be subject to such terms and conditions as the Committee may
specify.  Unless otherwise specified by the Committee, Section 6(e) and Section
6(f) shall apply to SARs.  The exercise price of an SAR may not be less than
100% of the Fair Market Value of a share of Common Stock as of the date of the
grant of the SAR.
 
 
9

--------------------------------------------------------------------------------

 
 
No SAR may be exercised unless the Fair Market Value of a share of Common Stock
of the Company on the date of exercise exceeds the exercise price of the SAR or,
in the case of SARs granted in tandem with options, any options to which the
SARs correspond.  Prior to the exercise of the SAR and delivery of any Shares
represented thereby, the participant shall have no rights as a stockholder with
respect to Shares covered by such outstanding SAR (including any dividend or
voting rights).
 
SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable.  The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.
 
Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to the difference between the Fair Market Value of a share of
Common Stock on the date of exercise and the exercise price of the SAR or, in
the case of SARs granted in tandem with options, any option to which the SAR is
related, multiplied by the number of Shares as to which the SAR is
exercised.  The Committee shall decide whether such distribution shall be in
cash, in Shares having a Fair Market Value equal to such amount, in Other
Company Securities having a Fair Market Value equal to such amount or in a
combination thereof.
 
All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR or, in the case of SARs granted in tandem with options, any
related option, so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related option, as
applicable.  An SAR granted in tandem with options shall expire at the same time
as any related option expires and shall be transferable only when, and under the
same conditions as, any related option is transferable.
 
8.  
Restricted Stock and Restricted Stock Units.

 
The Committee may at any time and from time to time grant Shares of restricted
stock or Restricted Stock Units under the Plan to such participants and in such
amounts as it determines.  Each grant of restricted stock or Restricted Stock
Units shall specify the applicable restrictions on such award, the duration of
such restrictions (which shall be at least six months except as otherwise
determined by the Committee or provided in the third paragraph of this Section
8), and the time or times at which such restrictions shall lapse with respect to
all or a specified number of Shares that are part of the grant.
 
To the extent required by applicable law, the participant will be required to
pay the Company the aggregate par value of any Shares of restricted stock (or
such larger amount as the Board may determine to constitute capital under
Section 154 of the Delaware General Corporation Law, as amended, or any
successor thereto) within ten days of the date of grant, unless such Shares of
restricted stock are treasury shares.  Unless otherwise determined by the
Committee, certificates representing Shares of restricted stock granted under
the Plan will be held in escrow by the Company on the participant’s behalf
during any period of restriction
 
 
10

--------------------------------------------------------------------------------

 

thereon and will bear an appropriate legend specifying the applicable
restrictions thereon, and the participant will be required to execute a blank
stock power therefor.  Except as otherwise provided by the Committee, during
such period of restriction the participant shall have all of the rights of a
holder of Common Stock, including but not limited to the rights to receive
dividends and to vote, and any stock or other securities received as a
distribution with respect to such participant’s restricted stock shall be
subject to the same restrictions as then in effect for the restricted stock.
 
At the discretion of the Committee, each Restricted Stock Unit may be credited
with cash and stock dividends paid by the Company in respect of one Share
(“dividend equivalents”).  Except as otherwise provided in the award agreement
evidencing the Restricted Stock Unit grant, (A) dividend equivalents shall be
withheld by the Company for the participant’s account, and interest may be
credited on the amount of cash dividend equivalents withheld at a rate and
subject to such terms as determined by the Committee, and (B) dividend
equivalents credited to a participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in Shares having a
Fair Market Value equal to the amount of such dividend equivalents and earnings,
if applicable, to the participant upon settlement of such Restricted Stock Unit
and, if such Restricted Stock Unit is forfeited, the participant shall have no
right to such dividend equivalents. Upon vesting of any outstanding Restricted
Stock Units (or such later time specified by the Committee), the Company shall
deliver to the participant, or his or her beneficiary, without charge, one Share
for each such outstanding Restricted Stock Unit  and cash equal to any dividend
equivalents credited with respect to each such Restricted Stock Unit in
accordance with this Section 8 and the interest thereon or, at the discretion of
the Committee, Shares having a Fair Market Value equal to such dividend
equivalents and the interest thereon, if any; provided, however, that, the
Committee may, in its sole discretion, explicitly provide in the applicable
award agreement for payment in cash or part cash and part Shares for vested
Restricted Stock Units.  If a cash payment is made in respect of a vested
Restricted Stock Unit, the amount of such payment shall be equal to the Fair
Market Value of the Common Stock as of the date on which the Restricted Stock
Unit vested.
 
Except as otherwise provided by the Committee, immediately prior to a Change in
Control or at such time as a participant ceases to be a director, officer or
employee of, or to otherwise perform services for, the Company and its
Subsidiaries due to death, Disability or Retirement during any period of
restriction, all restrictions on restricted stock and Restricted Stock Units
granted to such participant shall lapse.  At such time as a participant ceases
to be, or in the event a participant does not become, a director, officer or
employee of, or otherwise performing services for, the Company or its
Subsidiaries for any other reason, all Shares of restricted stock and all
Restricted Sock Units granted to such participant on which the restrictions have
not lapsed shall be immediately forfeited to the Company.
 
9.  
Performance Awards.

 
(a) Grant of Performance Awards.  Performance awards may be granted to
participants at any time and from time to time as determined by the
Committee.  Subject to the provisions of this Section 9, the Committee shall
have complete discretion in determining the size and composition of performance
awards granted to a participant and the appropriate period
 
 
11

--------------------------------------------------------------------------------

 

over which performance is to be measured (a “performance cycle”).  Performance
awards may include (i) specific dollar-value target awards (ii) performance
units, the value of each such unit being determined by the Committee at the time
of issuance, and/or (iii) performance Shares, the value of each such Share being
equal to the Fair Market Value of a share of Common Stock.
 
The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance objective, as described below, factor (e.g.,
return on equity) selected by the Committee.
 
A participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the performance
cycle in order to be entitled to payment of a performance award issued in
respect of such cycle; provided, however, that except as otherwise determined by
the Committee, if a participant ceases to be a director, officer or employee of,
or to otherwise perform services for, the Company and its Subsidiaries upon his
or her death, Retirement, or Disability prior to the end of the performance
cycle, the participant shall earn a proportionate portion of the performance
award based upon the elapsed portion of the performance cycle and the Company’s
performance over that portion of such cycle.
 
In the event of a Change in Control, a participant shall earn no less than the
portion of the performance award that the participant would have earned if the
applicable performance cycle(s) had terminated as of the date of the Change in
Control.
 
(b) Performance objectives.
 
(i) Establishment.  Performance objectives for performance awards may be
expressed in terms of (i) earnings per Share, (ii) Share price, (iii) pre-tax
profits, (iv) net income, (v) return on equity or assets, (vi) sales, or (vii)
any combination of the foregoing.  Performance objectives may be absolute or
relative (to prior performance of the Company or to the performance of one or
more other entities or external indices) and may be expressed in terms of a
progression within a specified range.  The performance objectives with respect
to a performance cycle shall be established in writing by the Committee by the
earlier of (x) the date on which a quarter of the performance cycle has elapsed
or (y) the date which is ninety (90) days after the commencement of the
performance cycle, and in any event while the performance relating to the
performance objectives remain substantially uncertain.  Each agreement with a
participant shall specify the number of performance awards to which it relates,
the performance objectives which must be satisfied in order for the awards to
vest and the performance cycle within which such performance objectives must be
satisfied.
 
(ii) Effect of Certain Events.  At the time of the granting of a performance
award, or at any time thereafter, in either case to the extent permitted under
Section 162(m) of the Code and the regulations thereunder without adversely
affecting the treatment of the performance award as Performance-Based
Compensation, the Committee may provide for the manner in which performance will
be measured against the performance objectives (or may adjust the performance
objectives) to reflect the impact of specified corporate transactions,
accounting or tax law changes and other extraordinary or nonrecurring events.
 
 
12

--------------------------------------------------------------------------------

 
 
(iii) Determination of Performance.  Prior to the vesting, payment, settlement
or lapsing of any restrictions with respect to any performance award that is
intended to constitute Performance-Based Compensation made to a participant who
is subject to Section 162(m) of the Code, the Committee shall certify in writing
that the applicable performance objectives have been satisfied to the extent
necessary for such award to qualify as Performance Based Compensation.
 
(c) Vesting and Forfeiture.  Subject to Section 9(b)(iii), a participant shall
become vested with respect to the performance awards to the extent that the
performance objectives set forth in the agreement are satisfied for the
performance cycle.
 
(d) Payment of Awards.  Subject to Section 9(b)(iii), payment to participants in
respect of vested performance awards shall be made as soon as practicable after
the last day of the performance cycle to which such award relates but in no
event after the fifteenth day of the third month following the end of the
taxable year of the Company in which the applicable performance objective is
obtained.  Such payments may be made entirely in Shares valued at their Fair
Market Value, entirely in cash, or in such combination of Shares and cash as the
Committee in its discretion shall determine at any time prior to such payment.
 
(e) Non-transferability.  Until any restrictions upon the performance awards
awarded to a participant shall have lapsed, such awards shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated, nor shall they be delivered to the participant.  The Committee may
also impose such other restrictions and conditions on the awards, if any, as it
deems appropriate.
 
(f) Lapse of Restrictions.  Subject to Section 9(b)(iii), restrictions upon
awards awarded hereunder shall lapse and such awards shall become vested at such
time or times and on such terms, conditions and satisfaction of performance
objectives as the Committee may, in its discretion, determine at the time an
award is granted.
 
(g) Award Limits.  Subject to adjustment in accordance with Section 15, no
participant shall be granted, during any one (1) calendar year period,
performance awards intended to comply with Section 162(m) of the with respect to
more than 1,000,000 Shares in the aggregate. If an award is to be settled in
cash, the number of Shares on which the award is based shall count toward the
individual share limits set forth in this Section 9(g).
 
10.  
Taxes.

 
(a) Participant Election.  Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, or the settlement of Restricted Stock Units, as the
case may be.  Such election must be made on or before the date the amount of tax
to be withheld is determined.  Once made, the election shall be
irrevocable.  The fair market value of the Shares to
 
 
13

--------------------------------------------------------------------------------

 

be withheld or delivered will be the Fair Market Value as of the date the amount
of tax to be withheld is determined.  In the event a participant elects to
deliver or have the Company withhold shares of Common Stock pursuant to this
Section 10(a), such delivery or withholding must be made subject to the
conditions and pursuant to the procedures set forth in Section 6(b) with respect
to the delivery or withholding of Common Stock in payment of the exercise price
of options.
 
(b) Company Requirement.  The Company may require, as a condition to any grant
or exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the participant make provision for the payment to the Company,
either pursuant to Section 10(a) or this Section 10(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares.  The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a participant, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under the Plan.
 
11.  
Written Agreement; Vesting.

 
Each employee to whom a grant is made under the Plan shall enter into a written
agreement with the Company that shall contain such provisions, including without
limitation vesting requirements, consistent with the provisions of the Plan, as
may be approved by the Committee.  Unless the Committee determines otherwise and
except as otherwise provided in Sections 6, 7, 8 and 9 in connection with a
Change in Control or certain occurrences of termination, no grant under this
Plan may be exercised, and no restrictions relating thereto may lapse, within
six months of the date such grant is made.
 
12.  
Transferability.

 
Unless the Committee determines otherwise, no option, SAR, performance award,
restricted stock or Restricted Stock Unit granted under the Plan shall be
transferable by a participant other than by will or the laws of descent and
distribution or, with respect to such grants other than grants of Incentive
Stock Options, to a participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code.  Unless the Committee determines
otherwise, an option or SAR may be exercised only by the optionee or grantee
thereof; by his or her Family Member if such person has acquired the option or
SAR by gift or qualified domestic relations order; by his or her executor or
administrator the executor or administrator of the estate of any of the
foregoing or any person to whom the option is transferred by will or the laws of
descent and distribution; or by his or her guardian or legal representative or
the guardian or legal representative of any of the foregoing; provided that
Incentive Stock Options may be exercised by any Family Member, guardian or legal
representative only if permitted by the Code and any regulations
thereunder.  All provisions of this Plan shall in any event continue to apply to
any option, SAR, performance award, restricted stock, Restricted Stock Unit
granted under the Plan and transferred as permitted by this Section 12, and any
transferee of any such option, SAR, performance award, restricted stock, or
Restricted Stock Unit shall be bound by all provisions of this Plan as and to
the same extent as the applicable original grantee.
 
 
14

--------------------------------------------------------------------------------

 
 
13.  
Listing, Registration and Qualification.

 
If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR,
performance award, restricted stock or Restricted Stock Unit grant is necessary
or desirable as a condition of, or in connection with, the granting of same or
the issue or purchase of Shares thereunder, no such option or SAR may be
exercised in whole or in part, no such performance award or Restricted Stock
Unit may be paid out, and no Shares may be issued, unless such listing,
registration or qualification is effected free of any conditions not acceptable
to the Committee.
 
14.  
Transfer of Employee.

 
The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.
 
15.  
Adjustments.

 
In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets,
extraordinary cash dividend, or any other change in the corporate structure or
shares of the Company, the Committee shall make such adjustment as it deems
appropriate in the number and kind of Shares or other property available for
issuance under the Plan (including, without limitation, the total number of
Shares available for issuance under the Plan pursuant to Section 4), in the
number and kind of options, SARs, Shares or other property covered by grants
previously made under the Plan, and in the exercise price of outstanding options
and SARs.  Any such adjustment shall be final, conclusive and binding for all
purposes of the Plan.  In the event of any merger, consolidation or other
reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding options, SARs, performance awards, and restricted stock
that were granted hereunder and that are outstanding on the date of such event
shall, on such terms as may be approved by the Committee prior to such event, be
assumed by the surviving or continuing corporation or canceled in exchange for
property (including cash).
 
Without limitation of the foregoing, in connection with any transaction of the
type specified by clause (iii) of the definition of a Change in Control in
Section 2(c), the Committee may, in its discretion, (i) cancel any or all
outstanding options or SARs under the Plan in consideration for payment to the
holders thereof of an amount equal to the portion of the consideration that
would have been payable to such holders pursuant to such transaction if their
options or SARs had been fully exercised immediately prior to such transaction,
less the aggregate exercise price that would have been payable therefor, or (ii)
if the amount that would have been payable to the option or SAR holders pursuant
to such transaction if their options or SARs had been fully exercised
immediately prior thereto would be equal to or less than the
 
 
15

--------------------------------------------------------------------------------

 

aggregate exercise price that would have been payable therefor, cancel any or
all such options for no consideration or payment of any kind.  Payment of any
amount payable pursuant to the preceding sentence may be made in cash or, in the
event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.
 
16.  
Amendment and Termination of the Plan.

 
The Board or the Committee, without approval of the stockholders, may amend or
terminate the Plan, except that no amendment shall become effective without
prior approval of the stockholders of the Company if stockholder approval would
be required by applicable law or regulations, including if required for
continued compliance with the performance-based compensation exception of
Section 162(m) of the Code or any successor thereto, under the provisions of
Section 422 of the Code or any successor thereto, or by any listing requirement
of any exchange on which the Common Stock is then listed.
 
17.  
Amendment or Substitution of Awards under the Plan.

 
The terms of any outstanding award under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
award and/or payments thereunder or of the date of lapse of restrictions on
Shares); provided that, except as otherwise provided in Sections 13 and 15, no
such amendment shall adversely affect in a material manner any right of a
participant under the award without his or her written consent, and provided
further that the Committee shall not reduce the exercise price of any options or
SARs awarded under the Plan without approval of the stockholders of the
Company.  The Committee may, in its discretion, permit holders of awards under
the Plan to surrender outstanding awards in order to exercise or realize rights
under other awards, or in exchange for the grant of new awards, or require
holders of awards to surrender outstanding awards as a condition precedent to
the grant of new awards under the Plan.
 
18.  
Commencement Date; Termination Date.

 
The date of commencement of the Plan shall be the later of date it is approved
by (i) the Board, or (ii) the Company’s shareholders.  The Plan will also be
subject to reapproval by the shareholders of the Company when and as required by
the Code.
 
Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate ten years after the earlier of
(i) commencement date of the Plan or (ii) shareholder approval.  No termination
of the Plan shall materially and adversely affect any of the rights or
obligations of any person, without his or her written consent, under any grant
of options or other incentives theretofore granted under the Plan.
 
19.  
Severability.

 
Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be
 
 
16

--------------------------------------------------------------------------------

 

prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of the Plan.
 
20.  
Clawback.

 
Notwithstanding any other provisions in this Plan, any award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).
 
21.  
Section 409A.

 
The Plan is intended to comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
shall be interpreted and administered to be in compliance therewith.  Any
payments described in the Plan that are due within the “short-term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless any applicable laws require otherwise.  Notwithstanding
anything to the contrary in the Plan, to the extent required to avoid
accelerated taxation and tax penalties under Section 409A of the Code, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6)-month period immediately following the
participant’s separation of service (within the meaning of Section 409A) shall
instead be paid on the first payroll date after the six-month period following
the participant’s separation from service (or the participant’s death, if
earlier).  Notwithstanding anything to the contrary contained herein, the Board
may (but shall not be required to) amend the Plan and/or any award without
obtaining the consent of any participant to the extent necessary (as determined
by the Committee in its sole discretion) to meet the requirements of Section
409A of the Code and the guidance issued thereunder such that the additional
taxes and penalties set forth in Section 409A(a)(i)(B) of the Code will not
apply to transactions contemplated by the Plan or any participant’s award
Agreement with respect to an award or shares underlying such award.  The Company
and its Subsidiaries and their respective employees, officers and directors
shall have no liability whatsoever for or in respect of any decision to take
action to attempt to so comply with Code Section 409A, any omission to take such
action or for the failure of any such action taken by the Company to so comply.
 
22.  
Governing Law.

 
Except to the extent that provisions of the Plan are governed by applicable
provisions of the Code or other substantive provisions of federal law, the Plan
shall be governed by the corporate laws of the State of Delaware, without giving
effect to any choice of law provisions that might otherwise refer construction
or interpretation of the Plan to the substantive law of another jurisdiction.